Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 29th, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 3, and 5 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kubo (JP-2004203952-A translation) in view of Pottecher (US-20150239941-A1), USDA (“Citric acid and salts”), and Wu (“Stability and Antioxidant Activity of Food-Grade Phycocyanin Isolated from Spirulina platensis”).
Regarding claims 1 – 3, and 5 – 7, Kubo teaches an algae-derived aqueous dye solution that is 5- 35 wt% algae-derived pigment derived from blue-green algae from the Spirulina genus [0010 – 0011].  Phycocyanin is a Spirulina pigment as taught by Pottecher [0002].  It would be reasonable to conclude that the dye of Kubo is phycocyanin.
Kubo also teaches the use of at least one emulsifier, including lecithin, at 0.1 – 5.0 parts by weight per 100 parts by weight of the algae-derived pigment.  A conversion to wt% (i.e. (5% pigment)(0.1 part emulsifier)/(100 parts pigment) = % emulsifier) gives the range 0.005 – 1.75 wt% lecithin [0014 – 0015].
Kubo does not teach the concentrations of lecithin, glycerol, water, and glycerol of the claims or the presence of a carrier material.
The concentration of lecithin needed does not match the concentration of 0.1 – 3 wt%, but rather overlaps it.  The concentration of the claims is therefore obvious over the prior art.
Kubo does not teach glycerol at ≥ 50 wt%.  However, Pottecher teaches using water and glycerol in a ratio of up to 60/40.  If the combined wt% of phycocyanin and emulsifier are subtracted from the solution, the remainder must be a ratio of water:glycerol that goes as high as 60/40.  The bottom limit of the pigment and emulsifier combination is 5 wt% and therefore 95 wt% is water:glycerol.  If the ratio used is 30/70, then there would be 28.5 wt% water and 66.5 wt% glycerol.  In fact, with this ratio, the pigment and emulsifier combination could be up to 28.6 wt% of the final solution.
Pottecher teaches the use of glycerol as a sweetener, preservative that prevents bacterial growth, and a cryoprotectant [0033] – [0034].  It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to include the glycerol and water concentrations of Pottecher to the dye solution of Kubo as, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Regarding the presence of a carrier,  USDA teaches using calcium citrate as an emulsifying agent, buffer, and color dispersant (carrier) [lines 45 – 51].  Wu teaches phycocyanin is most stable at pH 5 – 6 [Abstract].  It would have been obvious to add calcium citrate to the composition of Kubo and Pottecher as calcium citrate aids in the dispersal of dyes as well as has buffering properties that help maintain the optimal pH for phycocyanin.  Note that citric acid would not be used because it is too acidic to maintain the stability of phycocyanin.
Regarding claim 8, Kubo does not teach the dye solution having a viscosity of <2000 mPas at 25°C determined with a Haake spindle rheometer.  However, the courts have held that where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product. Whether the rejection is based on "inherency" under 35 USC § 102, or “prima facie obviousness" under 35 USC § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F2d 1252, 1255, 195 USPQ 430, 433-4 (CCPA 1977).  If the solution of claim 1 shows the properties of claim 8, then the solution of Kubo and Pottecher which is the same as claim 1 should also have those properties.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kubo, Pottecher, USDA, and Wu, as applied to claim 1 above, and further in view of Helgason (WO-2015090697-A1 as found on IDS).
Regarding claims 9 and 10, Kubo and Pottecher teach a liquid composition but do not teach the addition of a natural colorant.  
Helgason teaches adding a carotenoid to a phycocyanin solution so as to change the color from blue to green [pg. 7, lines 28 – 29].  
Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to include the carotenoid of Helgason with the dye solution of Kubo so as to control the color of the dye.

Response to Arguments
Applicant’s arguments, filed December 1st, 2021 have been fully considered.
All rejections of claim 4 have been withdrawn in view of its cancellation.
The new limitations have been rejected under 35 U.S.C. 103 as discussed above. 
Applicant’s argument about the stability of the composition is outside the scope of the claims as stability has not been claimed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D BENSON whose telephone number is (571)272-1688. The examiner can normally be reached M-R 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jeffrey D Benson
/J.D.B./Examiner, Art Unit 1791                                                                                                                                                                                                        
/DONALD R SPAMER/Primary Examiner, Art Unit 1799